                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-089-RJC-DCK

 MARIANO OSPINA,                                     )
                                                     )
                 Plaintiff,                          )
                                                     )
    v.                                               )      MEMORANDUM AND
                                                     )      RECOMMENDATION AND
                                                     )      ORDER
                                                     )
 LINO J. PIEDRA, and                                 )
 GRIESINGER ASSOCIATES, INC.,                        )
                                                     )
                 Defendants.                         )
                                                     )

         THIS MATTER IS BEFORE THE COURT on Defendant Piedra’s “Response In

Opposition To Plaintiff’s Statement Of Service Upon Defendant Lino J. Piedra And Motion To

Dismiss Pursuant To Rule 12(b)(2), (b)(4), and/or (b)(5)” (Document No. 39), filed March 26,

2021, pro se Plaintiff’s “Motion For Leave To Amend Complaint” (Document No. 41), filed April

1, 2021, and pro se Plaintiff’s “Emergency Motion To Serve Defendant Lino J. Piedra” (Document

No. 43), filed April 13, 2021. These motions have been referred to the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. In the interests of

judicial economy and efficient case management, the undersigned will consider the motions

together.

         By the pending motions, Defendant seeks to dismiss all claims against him – contending

that he has not been properly served – and Plaintiff seeks to amend his complaint and secure

additional time for service on Defendant Piedra.

         The undersigned is mindful of Plaintiff’s pro se status and the complexities inherent in

understanding proper service of process. Moreover, Defendant Lino J. Piedra has apparently




      Case 3:20-cv-00089-RJC-DCK Document 44 Filed 04/15/21 Page 1 of 3
moved from Colorado to Florida. See (Document No. 28). The undersigned will therefore grant

Plaintiff one further extension of time to properly serve Defendant Piedra pursuant to Federal Rule

of Civil Procedure 4(m). Given that Plaintiff is proceeding in forma pauperis, and pursuant to the

Honorable Robert J. Conrad, Jr.’s Order of August 5, 2020 (Document No. 5), the U.S. Marshals

Service will be instructed to properly serve Defendant Lino J. Piedra within 30 days of the date of

this Memorandum And Recommendation And Order. Further extensions of time for service are

unlikely to be allowed.

       IT IS, THEREFORE, ORDERED that Plaintiff’s “Emergency Motion To Serve

Defendant Lino J. Piedra” (Document No. 43) is GRANTED. The Clerk of Court shall instruct

the U.S. Marshals Service to serve process on Defendant Lino J. Piedra within 30 days of the date

of this Memorandum And Recommendation And Order at 1670 Lincoln Ct. 5B, Miami Beach,

FL 33139. See (Document No. 28). All costs of service shall be advanced by the United States.

Any recovery in this action will be subject to payment of fees and costs, including service of

process fees and the $400.00 filing fee.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion For Leave To Amend Complaint”

(Document No. 41) is DENIED without prejudice, pending the Honorable Robert J. Conrad, Jr.’s

disposition of the undersigned’s “Memorandum And Recommendation” (Document No. 26) and

given the undersigned’s foregoing order that the pro se Plaintiff be given a short extension of time

– through the U.S. Marshals Service – to properly serve Defendant Piedra.

       IT IS RECOMMENDED that Defendant Piedra’s “Response In Opposition To Plaintiff’s

Statement Of Service Upon Defendant Lino J. Piedra And Motion To Dismiss Pursuant To Rule

12(b)(2), (b)(4), and/or (b)(5)” (Document No. 39) be DENIED without prejudice, pending the

Honorable Robert J. Conrad, Jr.’s disposition of the undersigned’s “Memorandum And



                                                 2
      Case 3:20-cv-00089-RJC-DCK Document 44 Filed 04/15/21 Page 2 of 3
Recommendation” (Document No. 26) and given the undersigned’s foregoing order that the pro

se Plaintiff be given a short extension of time – through the U.S. Marshals Service – to properly

serve Defendant Piedra.1

                                      V. TIME FOR OBJECTIONS

        The parties are hereby advised that pursuant to 28 U.S.C. § 636(b)(1)(C), and Rule 72 of

the Federal Rules of Civil Procedure, written objections to the proposed findings of fact,

conclusions of law, and recommendation contained herein may be filed within fourteen (14) days

of service of same. Responses to objections may be filed within fourteen (14) days after service

of the objections. Fed.R.Civ.P. 72(b)(2). Failure to file objections to this Memorandum and

Recommendation with the District Court constitutes a waiver of the right to de novo review by the

District Court. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); United States v.

Benton, 523 F.3d 424, 428 (4th Cir. 2008). Moreover, failure to file timely objections will preclude

the parties from raising such objections on appeal. Id. “In order ‘to preserve for appeal an issue

in a magistrate judge’s report, a party must object to the finding or recommendation on that issue

with sufficient specificity so as reasonably to alert the district court of the true ground for the

objection.’” Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (quoting United States v. Midgette,

478 F.3d 616, 622 (4th Cir. 2007)).

        IT IS SO ORDERED AND SO RECOMMENDED.


                                                Signed: April 14, 2021




1
 Defendant is respectfully advised that “[m]otions shall not be included in response briefs.” See Local Rule
7.1(c)(2).

                                                         3
        Case 3:20-cv-00089-RJC-DCK Document 44 Filed 04/15/21 Page 3 of 3
